Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20th, 2021 has been entered.

Response to Amendment
The amendment filed on July 20th, 2021 has been entered.
The amendment of claims 1-3, 8-9, 12, 16-17, and 19-20 and cancellation of claims 4, 6-7, and 13-15 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn and the 35 U.S.C. 103 rejections of claims 1-3 and 8 have been withdrawn.

Response to Arguments
Applicant's arguments filed on July 20th, 2021, with respect to claims 1 and 20, have been fully considered but they are not persuasive.
Applicant’s Representative submits that Zhang would not be motivated to modify Cristin because Zhang does not use the raw pixels. 
The examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhang teaches that the work extends the previous work by adding the frequency domain analysis (Zhang pg. 1 right column). Zhang further states “we provide further analysis in the frequency domain” (Zhang pg.  2 right column).
Furthermore, the portion of Zhang that Applicant’s Representative recites, “[t]o make the classifier recognize the artifact in the frequency domain, instead of using raw image pixels, we propose to use frequency spectrum to train the classifier.” The purpose of using frequency spectrum is to train the classifier to specifically detect artifacts in the frequency domain. The claims do not recite any limitations regarding how the raw pixels are used for detecting frequency domain artifacts. 
In addition, Cristin also detects artifacts in the frequency domain using the GWTM  operator, wavelet transform, and Gabor filter. Zhang was relied upon to teach the limitation of using the Fourier transform. Claim 20 does not recite using the Fourier transform.
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain proper.

Applicant's arguments filed on July 20th, 2021, with respect to claims 3, 9, and 17, have been fully considered but they are not persuasive. 
Applicant’s Representative submits that the amended claims recite “the lighting artifact comprises plural bright spots per side edge of the image in a frequency domain.” The examiner notes that the prior art already teaches the detecting the checkerboard pattern artifact, which comprises a plurality of bright spots on the side edges of the images in the frequency domain (see Zhang pg. 2, Zhang Figs. 3-45). 

In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain proper.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first neural network for receiving,” “at least one discrete Fourier transform (DFT) for receiving,” “the second neural network outputting,” “a detection module for accessing,” “at least one face 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 9-10, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cristin et al., (“Illumination-based texture descriptor and fruitfly support vector neural network for image forgery detection in face images,” IET Image Process., 2018, Vol. 12 Iss. 8, pp. 1439-1449), in view of Zhang et al. (“Detecting and Simulating Artifacts in GAN Fake Images,” arXiv:1907.06515v1 [cs.CV] 15 Jul 2019), hereinafter referred to as Cristin and Zhang, respectively.
Regarding claim 9, Cristin teaches a method comprising: 
processing an image through a face detection module to output feature vectors indicating at least one lighting artifact on a face in the image, or at least one texture artifact in the image, or both (Note that only one of the alternative limitations is required by the claim language. Cristin Abstract: “the images are fed to the texture descriptor and the face is Cristin pg. 1442 left column: “The analysis of the texture is analysed for the input image that transforms the input image into an array”; Cristin pg. 1443 left column: “The texture classification is carried out by using the input face detected an image”); and
returning an indication that the image has been altered from an original image at least in part based on the feature vectors (Cristin Figs. 5: the feature vectors are obtained from the test images and fed to the FOA-SVNN to determine forgeries. The forgeries are indicated no or yes).  
However, Cristin does not appear to explicitly teach or suggest that the lighting artifact comprising plural bright spots per side edge of the image in a frequency domain.
Pertaining to the same field of endeavor, Zhang teaches that the lighting artifact comprising plural bright spots per side edge of the image in a frequency domain (Zhang Figs. 3-4 & pg. 2 right column: “we provide further analysis in the frequency domain; Zhang pg. 3 left column: “checkerboard artifact in the frequency domain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the illumination-based texture descriptor and FOA-SVNN forgery detection method and system (as taught by Cristin) to determine whether the lighting artifact comprises plural bright spots per side edge of the image in a frequency domain (as taught by Zhang) the combination can simulate the artifacts produced by the common pipeline even when the specific model used by the attacker is unavailable (Zhang Abstract).

Regarding claim 10, Cristin, in view of Zhang, teaches the method of Clam 9, wherein the texture artifact comprises a texture artifact on a face in the image or a texture artifact between the face and background in the image or both (Note that only one of the alternative  Cristin Abstract, pg. 1442 left column, pg. 1443 left column discussed above; Cristin pg. 1440 left column: teaches that it was known to use the inconsistencies in the illumination color of the images to detect forgeries; Cristin Fig. 5: the FOA-SVNN is used to determine any deviation in the features; Cristin pg. 1444 left column: “If anyone of the features in f* = {f*1, f*2, f*3, … f*a} deviates from the original image then, the SVNN classifier recognises the image as the forged”; Zhang Fig. 4).  

Regarding claim 12, Cristin, in view of Zhang, teaches the method of Claim 9, comprising processing the image through at least one discrete Fourier transform (DFT) and at least one neural network to output feature vectors indicating a lighting artifact in the image in a frequency domain (Cristin Abstract: “The supervised learning is brought about by using the support vector neural network”; Cristin pg. 1439 right column: “To overcome the challenges in the existing forgery detection techniques, this paper proposes the forgery detection scheme using the illumination-based texture descriptor and fruit fly optimization algorithm-support vector neural network (FOA-SVNN)-based classifier for classifying the images as forgery and non-forgery images”; Cristin pg. 1444 left column: “The SVNN [28] comprises of the input layer, hidden layer, and the output layer, as shown in Fig. 3. SVNN is generated by introducing the eigenvalue decay in the neural networks (NNs) based on the same principles of SVM hence, the classification margin is improved”; Zhang Fig. 3 & pg. 2 right column: “we provide further analysis in the frequency domain. According to the property of Discrete Fourier Transform (DFT)”; Zhang pg. 4: “We use resnet34 pre-trained with ImageNet as based network and treat the GAN detection task as a binary classification problem: real vs. fake …The network is trained for 10 epochs”).

Regarding claim 16, Cristin, in view of Zhang, teaches the method of Claim 9, comprising outputting the feature vectors indicating the lighting artifact on the face in the image Cristin Figs. 5, Fig. 7-10, § 3.4 discussed above; Zhang Figs. 3-4 discussed above).  

Regarding claim 17, Cristin teaches an apparatus comprising: 
at least one computer storage medium comprising instructions executable by at least one processor (Cristin pg. 1445, § 4.1 Experimental Setup: “system with 2GB RAM, Intel core processor, Windows 10 Operating System. The technique is implemented using the software tool MATLAB”) to:  
26convert an image to a frequency domain; process the image in the frequency domain to determine whether an artifact exists in the frequency domain (Cristin Abstract: “the images are fed to the texture descriptor and the face is detected using the Viola-Jones algorithm. The face detected images are subjected to the feature extraction using the Gabor filter + wavelet + texture operator”; Cristin pg. 1440 left column: teaches that it was known to use the inconsistencies in the illumination color of the images to detect forgeries; Cristin pg. 1442 left column: “The images are fed to the wavelet transform and the Gabor filter, among which the wavelet images are generated using the wavelet transform and features based on the orientation and the frequency are determined using the Gabor filters … The analysis of the texture is analysed for the input image that transforms the input image into an array … the Gabor filters yield the frequency information and they preserve spatial and frequency information of the image”; Cristin pg. 1442 right column: “the purpose of using Gabor filtering is that the Gabor filters conclude the spatial locality, orientation, and detects the edge of the face detected image … s represents the spatial position” – note that the Discrete Wavelet Transform (DWT) is used in numerical analysis to transform an image from the spatial domain to the time-frequency domain and back again; Cristin pg. 1443 left column: “The texture classification is carried out by using the input face detected an image”; Cristin Fig. 5: the FOA-SVNN is used to determine any deviation in the features; Cristin pg. 1444 left column: “If 1, f*2, f*3, … f*a} deviates from the original image then, the SVNN classifier recognises the image as the forged”); and 
based at least in part on determining that the artifact exists in the image in the frequency domain, output an indication that the image is digitally altered from an original image (Cristin Figs. 5: the feature vectors are obtained from the test images and fed to the FOA-SVNN to determine forgeries. The forgeries are indicated no or yes).  
However, Cristin does not appear to explicitly teach that the artifact in the frequency domain comprises a lighting difference comprising regions of brightness located along a periphery of the image in the frequency domain, the regions of brightness comprising plural bright spots per side edge of the image in the frequency domain.
Pertaining to the same field of endeavor, Zhang teaches that the artifact in the frequency domain comprises a lighting difference comprising regions of brightness located along a periphery of the image in the frequency domain, the regions of brightness comprising plural bright spots per side edge of the image in the frequency domain (Zhang Fig. 4: the regions along the periphery of the image has different lighting in the fake image compared to the real image; Zhang Figs. 3-4 & pg. 2-3 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the illumination-based texture descriptor and FOA-SVNN forgery detection method and system (as taught by Cristin) to analyze the lighting difference in the frequency domain image (as taught by Zhang) because the combination can simulate the artifacts produced by the common pipeline even when the specific model used by the attacker is unavailable (Zhang Abstract).

Regarding claim 18, Cristin, in view of Zhang, teaches the apparatus of Claim 17, comprising the at least one processor (Cristin pg. 1445, § 4.1 Experimental Setup discussed above).  

Regarding claim 19, Cristin, in view of Zhang, teaches the apparatus of Claim 17, wherein the instructions are executable to:
process the image through an image detection module to determine whether the artifact exists in the image in a spatial domain (Cristin pg. 1442 discussed above); and
provide the indication that the image is digitally altered from the original image responsive to determining either one of the artifact in the frequency domain or the artifact in the spatial domain (Note that only one of the alternative limitations is required by the claim language. Cristin pg. 1440 left column, pg. 1442, pg. 1443 left column, Fig. 5, pg. 1444 left column discussed above).  

Regarding claim 20, Cristin, in view of Zhang, teaches the apparatus of Claim 19, wherein the indication that the image is digitally altered from an original image is output only responsive to determining both the artifact in the frequency domain and the artifact in the spatial domain exists in the image (Cristin pg. 1440 left column, pg. 1442, pg. 1443 left column, Fig. 5, pg. 1444 left column discussed above; further see Cristin § 3.3 & Fig. 2 for more details on feature extracting using GWTM).

Allowable Subject Matter
Claims 1-3 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a system for detecting artifacts in the image using neural networks (refer to the 35 U.S.C. 103 rejections above for more details).
In addition, additional prior art references (Amerini, Yoon) teach a system comprising: 
at least a first neural network for receiving an image having at least one digitally altered texture in the image or an artifact between the face and background in the image or both, the  Amerini Abstract: “our paper proposes a step forward in this direction by analyzing how a single or double JPEG compression can be revealed and localized using convolutional neural networks (CNNs)”; Amerini Figs. 1-2 & pg. 1865 right column: “Our objective is to train a neural network that, given a to-be-checked image, is able to reliably localize the possible forged areas by analyzing the presence of single or double JPEG compressed areas … First of all, a spatial domain-based CNN is exploited performing image forgery detection starting from the RGB color images”); 
at least transform for receiving the image and outputting a spectrum in a frequency domain to at least a second neural network, the second neural network outputting second feature vectors indicating in the frequency domain the digitally altered texture (Amerini Figs. 1-2 & pg. 1866 left column: “Secondly, another frequency domain-based CNN is introduced taking as input to the net the histogram of the DCT coefficient … The third proposed approach is a multi-domain based CNN able to join the two previous input information on RGB patches and on DCT histograms”; Amerini pg. 1867 left column: “the network take in total a vector of 909 elements (101 histogram bins x 9 DCT frequencies) as input … The feature vector is then used to train each CNN”); and
at least a detection module for accessing the first and second feature vectors output by the first neural network, and the second neural network to determine whether the image is altered from an original image and to provide output representative thereof, the detection module providing the output that the image is altered responsive to identifying both the digitally altered texture in the spatial domain and the digitally texture in the frequency domain (Amerini Fig. 2 & pg. 1866 left column: “a multi-domain based CNN able to join the two previous input information on RGB patches and on DCT histograms”; Amerini pg. 1877 right column: “The multi-domain-based CNN learns the inter-modal relations between features coming from R, G, B 
Yoon teaches at least one DFT for receiving the image and outputting a spectrum in a frequency domain to at least a second neural network (Yoon Abstract: “A method for providing XR content includes obtaining a first 2D image representing a user's face, determining whether an object which is not the user's face is included in the first 2D image”; Yoon ¶0155: “The above processes may be performed separately or together in the modules of the transmission device. The transform precoding, a kind of discrete Fourier transform (DFT), is to spread UL data in a special manner that reduces the peak-to-average power ratio (PAPR) of a waveform”); and
detecting altered texture on a face in the image (Yoon ¶0006: “an image/video analyzer configured to obtain a first 2D image representing a user's face, determine whether an object which is not the user's face is included in the first 2D image”).
However, the prior art, alone or in combination, does not appear to teach or suggest not providing the output that the image is altered responsive to not identifying the digitally altered texture in the spatial domain or not identifying the digitally texture in the frequency domain.

Claims 2, 3, and 8 depend from claim 1 and therefore are allowed for the same reason as claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667